UNITED STATES SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: February 28, 2014 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to PROFIT PLANNERS MANAGEMENT, INC. (Exact name of registrant as specified in its charter) Nevada (State or other Jurisdiction of Incorporation or Organization) 350 Madison Avenue, 8th Floor, New York, New York 10017 (Address of Principal Executive Offices)(Zip Code) (646) 837-0351  (Registrant’s telephone number, including area code) N/A  (Former name or former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large Accelerated Filer oAccelerated Filero Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes oNo þ APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of the issuer's common stock, as of the latest practical date: As of April 1, 2014, the issuer had 53,737,972 outstanding shares of Common Stock Profit Planners Management, Inc. TABLE OF CONTENTS PART I Page Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of February 28, 2014 (Unaudited) and May 31, 2013 (Audited) 1 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) for the three months and nine months ended February 28, 2014 and 2013 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows for the nine months ended February 28, 2014 and 2013 (Unaudited) 3 Notes to the Condensed Consolidated Financials (Unaudited) 4 Item 2. Management’s Discussion and Analysis or Plan of Operation 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4T Controls and Procedures 12 PART II Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Submission of Matters to a Vote of Security Holders 13 Item 5. Other Information 13 Item 6. Exhibits 13 SIGNATURES 14 PART I. ITEM 1. FINANCIAL INFORMATION Profit Planners Management, Inc. Condensed Consolidated Balance Sheets (Unaudited) February 28, May 31, Assets Current assets: Cash $ $ Accounts receivable (net of allowance of $60,173 and $0, respectively) Other current assets Current assets of discontinued operations - Total current assets Property and equipment: Property and equipment Less: accumulated depreciation ) ) Net property and equipment Non-current assets of discontinued operations - Total Assets $ $ Liabilities and Stockholders' Deficit Current liabilities: Accounts payable and accrued expenses $ $ Accounts payable and accrued expenses - related parties Accrued expenses - officer's compensation Deferred revenue - Current liabilities of discontinued operations - Total Liabilities Stockholders' Deficit Preferred stock - $.001 par value; 50,000,000 shares authorized; none and none issued and outstanding - - Common stock - $.001 par value; 500,000,000 shares authorized; 53,737,972 and 50,562,972 shares issued and outstanding, respectively Common stock - $.001 par value; 314,816 shares subscribed not issued Additional paid-in capital Less: amount due from subscriber under subscription agreement ) ) Accumulated deficit ) ) Net Stockholders' Deficit ) ) Total Liabilities And Stockholders' Deficit $ $ See accompanying notes to condensed consolidated financial statements. 1 Profit Planners Management, Inc. Condensed Consolidated Statements of Operations and Comprehensive Income (Unaudited) Three Three Nine Nine Months Ended Months Ended Months Ended Months Ended February 28, February 28, February 28, February 28, Revenues: Consulting and management services fees $ Consulting and management services fees - related party - - Total revenues Cost of revenues - personnel and overhead costs Gross Profit Selling, general and administrative expenses: Corporate management Consulting and professional expenses Other operating expenses Total selling, general and administrative expenses Net loss and comprehensive loss from continuing operations ) Net income (loss) and comprehensive income (loss) from discontinued operations, net of tax - ) - Net loss and comprehensive loss $ ) $ ) $ ) $ ) Basic net (loss) income per weighted-average shares common stock Continuing operations $ ) $ ) $ ) $ ) Discontinued operations - ) - Net income (loss) $ ) $ ) $ ) $ ) Diluted net (loss) income per weighted-average shares common stock Continuing operations $ ) $ ) $ ) $ ) Discontinued operations - ) - Net income (loss) $ ) $ ) $ ) $ ) Weighted-average number of shares of common stock to be issued and outstanding Basic Diluted See accompanying notes to condensed consolidated financial statements. 2 Profit Planners Management, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Nine Months Ended Months Ended February 28, February 28, Net cash (used in) provided by operating activities $ ) $ Net cash used in investing activities ) ) Net cash provided by financing activities Net change in cash ) Cash, beginning of period Cash, end of period $ $ See accompanying notes to condensed consolidated financial statements 3 Profit Planners Management, Inc. Notes toCondensed Consolidated Financial Statements February 28, 2014 (Unaudited) NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial information of Profit Planners Management, Inc. (the Company) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules and regulations of the United States Securities and Exchange Commission for interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X.Accordingly, they do not include all the information and footnotes necessary for a comprehensive presentation of financial position, results of operations, or cash flows. It is management’s opinion, however, that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statement presentation. The condensed consolidated financial information for the three months and nine months ended February 28, 2014 include the accounts of the Company and its wholly-owned subsidiaries and all intercompany balances and transactions have been eliminated in consolidation. The balance sheet at May 31, 2013 has been derived from the audited consolidated financial statements at that date, but does not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. The unaudited interim financial information should be read in conjunction with the Company’s Form 10-K, which contains the audited consolidated financial statements and notes thereto, together with Management’s Discussion and Analysis, for the year ended May 31, 2013. The interim results for the period ended February 28, 2014 are not necessarily indicative of the results for the full fiscal year. NOTE 2 – REVENUE RECOGNITION The Company’s revenues are derived from management, financial and accounting advisory service fees.Product sales from the Company’s Organic Innovations subsidiary’s e-commerce sites are reflected in discontinued operations.The Company recognizes revenue when it is realized or realizable and earned. The Company considers revenue realized or realizable and earned when it has persuasive evidence of an arrangement that the services have been rendered to the customer, the sales price is fixed or determinable, and collectability is reasonably assured. NOTE 3 – DISCONTINUED OPERATIONS As of February 28, 2014 the Company reached a decision to sell the assets of its Organic Innovations business.The assets consist of three domain names, trademarks, websites and customer lists.The domain names were purchased from third parties and a related party (Note 6) and have a carrying value of $7,227 as of February 28, 2014.The other assets were internally developed and have no carrying value.The Company currently is in discussions with interested parties and intends to sell the assets within a year.Cash flows from the business arise primarily from the gross margin of the products and working capital timing. Product sales represent revenue from the sale of products and related shipping fees.Product sales and shipping revenues, net of promotional discounts, rebates, and return allowances, are recorded when the products are shipped and title passes to customers.Return allowances, which reduce revenue, are estimated using historical experience.Revenue from product sales is recorded net of sales taxes.Current discount offers, when accepted by our customers, are treated as a reduction to sales revenues. 4 The following table summarized the results of the Organic Innovations business for the three and nine months ended February 28, 2014 and 2013. Three Months Ended February 28, Nine Months Ended February 28, Net product sales $ $
